Citation Nr: 0419683	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to assignment of a disability rating in 
excess of 50 percent for service-connected Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected PTSD has 
increased in severity and, thus, the impairment associated 
with this disorder is inadequately reflected by the 50 
percent schedular evaluation presently assigned.  
Specifically, although the veteran's most recent VA 
examination for PTSD was conducted in April 2003, during his 
December 2003 Travel Board hearing before the undersigned, 
the veteran and his wife testified that his PTSD is 
productive of increased symptoms of memory loss, decreased 
concentration, flashbacks, auditory hallucinations, panic 
attacks, thoughts of suicide, and anger.  In addition, the 
veteran reported that he is unable to obtain and retain 
substantially gainful employment as a result of these 
symptoms.  Thus, the Board finds that a current and 
comprehensive examination of the veteran's service-connected 
PTSD is necessary.  

VA General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995).  Moreover, under the provisions of the VCAA, the 
assistance provided by VA includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In addition to the claim of entitlement to an increased 
rating for PTSD, the veteran also claims entitlement to 
service connection for hypertension and coronary artery 
disease as secondary to his service-connected PTSD.  

In this regard, it is noted that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

With respect to the remaining claim of entitlement to TDIU, 
the Board finds that this issue is inextricably intertwined 
with the issues of entitlement to an increased rating for 
PTSD and entitlement to service connection for hypertension 
and coronary artery disease, secondary to service-connected 
PTSD, because the grant of any of these claims could impact 
the veteran's eligibility for TDIU.  See Parker v. Brown, 7 
Vet. App. 116 (1994) (a claim is inextricably intertwined if 
the RO would have to reexamine the merits of a denied claim 
which is pending on appeal).  A claim which is inextricably 
intertwined with a pending claim must be adjudicated prior to 
a final order with respect to the pending claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


The veteran testified at his hearing that he received 
pertinent medical care at a VA facility since October 2003.  
VA is held to have constructive notice of documents generated 
by VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, any additional VA treatment records 
must be obtained and associated with the claims file.  

Although the Board regrets the delay, the United States Court 
of Appeals for Veterans Claims (Court) has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements and Board failure to enforce compliance with 
such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be advised of 
all VCAA notice and assistance 
requirements.  Ensure that the appellant 
has been advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  Further, the veteran must also 
be requested to provide any evidence in 
his possession that pertains to the 
claims.  

2.  Contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for PTSD, hypertension, and 
coronary artery disease since October 
1998.  With any necessary authorization 
from the veteran, attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured.

3.  After completion of the above, the 
veteran should be scheduled for VA 
examinations by the appropriate 
specialists to ascertain the current 
severity of his service-connected PTSD, 
the nature and etiology of his 
hypertension and coronary artery disease, 
and the impact of his service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
It is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  

a)  With respect to the veteran's claim 
for an increased rating for PTSD, the 
examiner is requested to offer an opinion 
with supporting analysis as to the 
severity of his PTSD, to include stating 
whether such PTSD is manifested by 
deficiencies in most areas such as work, 
family relations, judgment, thinking and 
mood.  The examiner is further requested 
to identify the symptoms which result in 
these deficiencies.  In addition, the 
examiner should offer an opinion with 
supporting analysis as to the impact of 
the veteran's service-connected PTSD on 
his ability to obtain and retain 
substantially gainful employment.  A 
Global Assessment of Functioning (GAF) 
score and an analysis of its meaning 
should be provided.

b)  With respect to the nature and 
etiology of hypertension and coronary 
artery disease, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
the veteran's hypertension was either (i) 
caused by or (ii) aggravated (that is, an 
increase in disability results) by PTSD.  
If it is determined that hypertension has 
resulted from PTSD, the examiner should 
offer an opinion with supporting analysis 
as to the impact of the veteran's 
hypertension on his ability to obtain and 
retain substantially gainful employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
review the issues on appeal, with 
consideration of all applicable laws and 
regulations.  If the issues on appeal 
remain denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


